DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.

Response to Amendment
Applicant has amended claim 1, and cancelled claims 11-12. Claims 1-2, 8-10, 13-27, 29-31, and 33-36 are pending and considered in the present Office action.

All of the rejections of the claims are withdrawn in view of the amendment. However, new ground(s) of rejection is/are necessitated by amendment. 

Response to Arguments
In response to applicant’s request for supervisory review of the application, after careful reviewed and consideration by relevant parties, the application does not appear to be in condition for allowance in view of the prior art and other issues (objections and 112 rejections), detailed next. 

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections 
Claims 1-2, 8-10, 13-27, 29-31, and 33-36 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1:
Line 5 recites “a specific surface area no less than 100m2/g” with respect to the intercalation-free electrode active material. Lines 15-16 redundantly recites “a specific surface area no less than 100m2/g” with respect to the intercalation-free electrode active material.
Lines 2-3 recite “at least two current collectors”. Line 11 recites “said current collectors”. Line 11 should be rewritten as “the at least two current collectors” for complete clarity and consistency.
Lines 3-6 refer to the intercalation electrode active material “storing lithium inside interior or bulk thereof” while the intercalation-free electrode active material having a specific surface area and “storing lithium on these surfaces”. Lines 18-20 redundantly require “lithium inserted into interior of said intercalation electrode active material and lithium deposited on a surface of said intercalation-free electrode active material”.
Claims 2, 8-10, 13-27, 29-31, and 33-36 depend from claim 1, thus are also objected to.
Claims 13-14 could use “a” in front of each of the forms (i.e., “a nano-scaled particle”, “a wire”, “a rod”, etc). “ 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 8-10, 13-27, 29-31, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: 
Lines 10-11 recite “said current collector” (singular) while lines 2-3 recite “at least two current collectors” (plural), thereby making “said current collector” indefinite. Line 10 also recites “intercalation-free electrode material” where previously “intercalation-free electrode active material” was used. Examiner assumes lines 9-14 recite “the intercalation electrode active material and the intercalation-free electrode active material are in electronic contact with the at least two current collectors, wherein the at least two current collectors comprise at least a first current collector and at least a second current collector, wherein the intercalation electrode active material is coated on at least a surface of the first current collector and the intercalation-free electrode active material is coated on at least a surface of the second current collector”. 
Line 6 recites “these surface” which lacks antecedent basis. 

Claim 2:
Line 3 of the claim redundantly refers to “form two separate discrete layers” which is already recited in line 8 of claim 1. Are these layers not the same? Should the feature in line 3, claim 2, antecede from claim 1, line 8? Also, claim 1 recites “at least a surface of the first current collector” and “at least a surface of the second current collector”; claim 2 refers to “two opposing surfaces of said current collectors” (lines 3-4). It is unclear how the “two opposing surfaces of said current collectors” are related to the features of claim 1. Moreover, it is unclear how two current collectors (recited in claim 1), and two discrete layers of active material (recited in claim 1 and 2), hence 4 total layers, can make a three-layer electrode. Examiner assumes the current collector, even though made of two current collectors, is considered a single current collector layer, hence the two discrete layers of active material (intercalation electrode active material and intercalation-free electrode active material) and the single current collector layer make up a three-layer electrode. Line 5 of claim 2 recites “a surface of said current collectors”; considering claim 1 refers to “a surface” of the first current collector and “a surface” of the second current collector (lines 13-14), it is not clear what surface claim 2 is referencing.
Claims 13-14 depend from a cancelled claim. Further, it is unclear whether the “diameter or thickness” recitation applies to only the coating or to the other forms as well. The examiner assumes the 100 nm and 20 nm limitations in claims 13 and 14, respectivel, only limit the “coating”. 
Claim 17, lines 1-2 should be “the hybrid electrode of claim 1”. Examiner further recommends “between the first electrode and the second electrode” in line 3 (and lines 3-4) as this better antecedes from line 2, instead “electrodes”.
Claim 22, recites similar features recited in claim 1(i.e., current collector, surface, intercalation-free active material, intercalation active material) but does not clearly antecede from the features in claim 1. Examiner assumes (B) recites “the hybrid electrode of claim 1 is a cathode wherein the second current collector is a first cathode current collector, the first current collector is a second cathode current collector, the intercalation free-electrode active material is a first intercalation-free cathode active material, and the intercalation electrode active material is a first intercalation cathode active material, such that the first intercalation-free cathode active material is coated on the surface of the second current collector, and the first intercalation cathode active material is coated on the surface of the first current collector, wherein the first cathode current collector and the second cathode current collector are internally connected in parallel”. 
Claim 23, line 2, should be “the hybrid electrode of claim 1”.
Claim 27, depends from claim 22, recites “the anode current collectors” (plural) which lacks antecedent basis because there is a single anode current collector in line 2 of claim 22. Claim 27, line 2, “cathode current collectors” lacks antecedent basis; examiner suggest “the first cathode current collector and the second cathode current collector” as recited in claim 22.
Claims 2, 8-10, 13-27, 29-31, and 33-36 depend from a rejected claim, thus are also rejected for the same reasons.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, 16, 18, 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8-10, which depend from claim 1, require the intercalation electrode active material (i.e., limited to LixV3O8 in claim 1) has a specific surface area (SSA) less than 100 m2/g (or less than 50 m2/sg). However, the specification does not teach LixV3O8 has a SSA of less than 100 m2/g (or less than 50 m2/g). At best, the disclosure teaches the claimed SSA with respect to carbon based intercalation electrode active materials, see e.g., paras. [0057], [0064] and [0105] of the published disclosure and claim 11 as originally filed. It appears an SSA value of less than 100 m2/g (or less than 50 m2/g) was intended for when the intercalation electrode active material was carbon based. Thus, the features of claims 8-10, which requires LixV3O8 has an SSA value of less than 100 m2/g (or less than 50 m2/g), appears to be new matter.
Claim 16, which depends from claim 1, recites the “intercalation-free electrode active material” is an anode active material. Claim 1 limits the “intercalation-free electrode active material” to a porous, prelithiated metal nanowire, metal oxide nanowire or fiber, or a conductive polymer nanofiber. The original disclosure does not present these active materials as an anode as evidenced by original claim 16 and paras. [0073] and [0075] of the published disclosure. Rather these materials comprise the cathode, while the anode intercalation-free electrode active materials are carbon based, see e.g., paras. [0087], [0089], [0098]-[0099], Figs. 3F and 4.
Claims 18, 21 and 23 each depend from claim 1 and require a hybrid electrode (comprising both intercalation and intercalation-free electrode active materials) comprising the intercalation electrode active material (i.e., limited to LixV3O8 in claim 1) and the intercalation free electrode active material (e.g., limited to metal nanowire, metal nanowire, conductive polymer nanofiber in claim 1) is an anode. As detailed under the 112 new matter rejection of claim 15 above, the disclosure does not present metal nanowires (or metal oxide nanowires and conductive polymer nanofibers) as anode materials. Rather, intercalation-free electrode active material anodes are carbon based, see e.g., paras. [0087], [0089], [0098]-[0099], Figs. 3F and 4. Further, while the specification mentions carbons, various metals and metal alloys, metal oxides, and lithium metal oxides (in general and specifically, i.e., lithium titanate, lithium manganate, lithium aluminate, etc.)) as appropriate intercalation electrode active materials of the anode of the hybrid electrode (see e.g., paras. [0063-0064] of the published disclosure), the specification does not specifically teach LixV3O8 as the intercalation electrode active material in the anode. Rather, the claimed LixV3O8 material is specifically only listed as the cathode, see e.g., paras. [0071-0072] of the published disclosure. In view of the foregoing, the specific combination required by claims 18, 21 and 23 (depending from claims 1) is considered new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 15-23, 25, 27, 29-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai et al. (US 5,744,258) in view of Zhamu et al. (US 2009/0092747), Jiang (J. Phys. Chem. C 2010, 114, 929–932), Aida et al. (US 2009/0310282), Hisamitsu (US 2008/030539), Choi et al. (KR20110138862), Nishimura et al. (US 2007/0003837), and Liu (CN102074692, where US 2013/0277620 is used as a translation) and evidenced by Xiao (RSC Advances, 2011, 1, 588–595), and Zhang (Nano Res. 2010, 3(9): 643–652), hereinafter Bai, Zhamu, Jiang, Aida, Hisamitus, Choi, Nishimura, Liu, Xiao, and Zhang. The Bai, Zhamu, Jiang, Aida, Choi, and Nishimura references are of record.
Regarding Claim 1, Bai discloses a multi-component hybrid electrode for use in an electrochemical super-hybrid energy storage device. The hybrid electrode contains a current collector (i.e., current collector 40), at least an intercalation electrode active material (i.e., high energy material 42) storing lithium inside interior or bulk thereof (e.g., LiCoO2, LiMn2O2, LixNiyOz, etc., see e.g. col. 2 lines 14 – 16) and at least an intercalation-free electrode active material (high rate material 44) that are in direct contact with an electrolyte (see e.g. col. 2 lines 65-68, col. 3 lines 30-43). 
Bai discloses examples of some “high-rate" materials (interpreted as the claimed intercalation-free electrode active material) that have been used in capacitors include high-surface area carbon (variously known as activated carbon, carbon black, amorphous carbon, etc., where e.g., carbon has a surface area greater than 100 m2/g, see e.g. col. 2 lines 21-24, col. 3 line 62 – col. 4 line 2), ruthenium oxide, silver oxide, cobalt oxide, and conducting polymers (such as polyaniline, polythiophene, polyfluorophenylthiopene, n-Mor p-doped polymers, redox polymers, or polypyrolle), see e.g. col. 2 lines 25-28. Other candidate “high-rate” materials include C, Nb, Hf, Ti, Ta, Li, Fe, Zn, Sn, Ru, Ag, Pt, Ir, Pb, Mo, W, Ni, Co and their oxides, hydroxides, hydrides, carbides, nitride or sulfites, and mixtures thereof”, see e.g. col. 2 lines 28-31. Thus, Bai discloses the intercalation-free electrode active material (i.e., high rate material 44) includes metals, metal oxides and conductive polymers. 
Bai teaches "high-rate" materials are generally used as electrode materials in capacitors, see e.g., col. 1 line 63 - col. 1 line 7. For example, carbon is used in commercially available double-layer capacitors and in battery anodes, with the carbon normally processed to optimize either rate capability or energy density depending on the application. In the case of capacitors, carbons with surface areas of greater than 100 m2/g are used to achieve said high rate characteristics and large power capability, see e.g., col. 3 line 62 – col. 4 line 2. Bai does not explicitly state the metal, metal oxide, and conductive polymer high rate material of the intercalation-free electrode active material has a porous structure, a surface area greater than 100 m2/g (as was explicitly stated for high rate carbon materials), is a nanowire or nanofiber, or is prelithiated, having lithium is stored/deposited on the surface thereof. However, in view of Bai, it would be obvious to one having ordinary skill in the art the metal, metal oxide, and conductive polymer high rate material has a surface area greater than 100 m2/g, as was done with carbon, in view of Zhamu and Jiang, as evidenced by Xiao and Zhang. 
Zhamu discloses nano-sized graphene plates (NGPs) for use in capacitor electrodes having surface areas greater than 100 m2/g (i.e., 100-500 m2/g) give a highly desirable result, see e.g. para. [0045], [0064] and [0068]. The high surface area is highly desirable because a high accessible surface area exhibits greater geometrical capacitance, see e.g., para. [0008]. Zhamu teaches coating metal oxides and conductive polymers on the NGPs (Fig. 2A); the larger surface area creates additional surfaces and possibly imparts functional chemical groups to these surfaces that could promote pseudo-capacitance, thereby improving capacity, see e.g. para. [0065], [0068], [0069], and [0070]. Further, larger surface areas (100 m2/g) improve the electrolytes access to the pores, thereby improving capacitance, see e.g. para. [0078]. The effects of high surface area on capacitance are applicable to metal and metal oxide materials as evidenced by Ziao, and Zhang. Xiao teaches porous nanostructured metal oxides with high specific surface areas (e.g., 198.9 m2/g) demonstrate high specific capacity due to numerous electroactive sites, see page 589. Zhang teaches porous metal oxide nano-structures with a specific surface area of greater than 100 m2/g (e.g., 102.4 m2/g) result in higher capacitance than porous nano-structures having smaller surface areas (e.g., 20.2 m2/g), see e.g., 3 Results and discussion on pages 645-6, and 4. Conclusions on page 650. Jiang discloses nano-sized metal oxides (i.e., SnO2, ZnO, etc, nanowires) exhibit superior performance in terms of rate capability. Also, porous cobalt oxide nanowires resulted in the fast rate charge-discharge capability, see e.g., page 929 left column. The porous nanowires can benefit the fast transportation of electrons along the same direction, markedly shortening the path in contrast with the traditional nanoparticle films. Besides, the high surface-to-volume ratio of nano sized 1D structure can be capable of providing more active reaction sites, and ion buffer reservoirs can be formed between nanowires to minimize the diffusion distances to the interior surfaces of active material. Furthermore, the existence of pore defects on nanowires plays an important role: porous structures can not only facilitate rapid ionic motion, but also accommodate the strain induced by the volume change, enhancing the comprehensive performance of electrode, see e.g., page 932 left column. In view of Zhamu and Jiang, and as evidenced by Xiao and Zhang, it would be obvious to one having ordinary skill in the art the metal oxides of Bai are porous and nanowires having high surface areas of greater than 100 m2/g because such features are expected to improve the capacitance of the high rate material, achieve fast rate, fast electron transport, increased active reaction sites, increased ion buffer reservoirs to minimize diffusion and facilitate rapid ionic motion, thereby improving the comprehensive performance of the electrode, as suggested by Zhamu and Jiang and evidenced by Xiao and Zhang. One ordinary skill in the art would be motivated to pursue larger specific surface areas  with the expectation of higher capacitance due to greater active electroactive sites (as suggested by Xiao and Zhang). Due to the large surface area of the high rate material, lithium would inherently store/deposited on the surface of the intercalation-free electrode active material or, in the alternative, would be obvious in view of Aida. Aida discloses active materials in which lithium ions are inserted in to the active material capable of carrying lithium ions (i.e., precharged, lithium ions inserted into the electrode in advance) improves energy density, see e.g. para. [0007], [0008]. Aida discloses a lithium electrode is provided in the capacitor to precharge the active material in the negative electrode, see e.g. para. [0077]. In one configuration, a lithium foil is located in the cell, see e.g. para. [0085]. Other sources of lithium may also be located in the cell; for example, a lithium source is provided on the surface of the electrode, see e.g. para. [0086]-[0093]. In view of Aida, it would be obvious to one skilled in the art to pre-lithiate the intercalation-free electrode active material of Bai to improve energy density of the cell. Bai teaches the intercalation electrode active material (high energy material), e.g. LiCoO2 is fully charged, see e.g. col. 3 line 44-47, and Example 3), thus has lithium inserted into the interior thereof; additionally, the intercalation-free electrode active material (i.e., high rate material) was modified by the secondary references (detailed above) to teach lithium deposited on the surface thereof. In view of the foregoing, the hybrid electrode is prelithiated, as claimed. 
Bai discloses the intercalation electrode active material (42) and the intercalation-free electrode active material (44) separately aggregate together to form two separate discrete layers wherein each layer contains only one type of electrode active material and said intercalation electrode material and said intercalation-free electrode active material are in electronic contact with the current collector, see e.g. Figs. 6 and 7, col. 1 line 63 - col. 2 line 48, Fig. 2-8. Specifically, the intercalation electrode active material is coated on one surface of the current collector and the intercalation-free electrode active material is coated on an opposite surface of the current collector, see e.g., Fig. 2. However, the current collector of Bai is a singular current collector (40), hence Bai does not teach the electrode contains at least two current collectors comprising a first current collector and a second current collector internally connected in parallel. However, Hisamitsu teaches current collectors in battery applications are single layer structures or multi-layer structures (e.g., two or more current collector materials attached and mated for forming the current collector) to achieve desirable corrosion resistance, conductivity, machinability, and the like, see e.g., para. [0069]. In view of the foregoing, it would be obvious to one having ordinary skill in the art the current collector of Bai is comprised of at least two current collectors comprising a first current collector and a second current collector internally connected in parallel. The incorporation of two current collectors as suggested by Hisamitsu as the current collector of Bai results in the intercalation electrode active material coated on at least a surface of the first current collector and the intercalation-free electrode active material coated on at least a surface of the second current collector.
Bai teaches the current collector is electrically conducting (col. 5, lines 56-57), but does not state whether the current collector is a meso-porous structure having a pore size in a range of 2 nm and 50 nm to enable the passage of lithium ions. However, Choi teaches a porous current collector offers a three dimensional network structure, high electrical conductivity, and easily allows electrolyte penetration, lines 164-208, 266-276. The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. MPEP 2143, I., (B). Further, the art has recognized equivalence of the current collectors of Bai and Choi for the same purpose in the same environment (battery), thereby presenting strong evidence of obviousness in substituting one for the other, MPEP 2144.06, II and Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). It would be obvious to one having ordinary skill in the art to utilize the current collector suggested by Choi for the high electrical conductivity it offers to the battery of Bai. Nishimura teaches current collectors are advantageously porous in order to maintain the electron conductivity in a thickness direction, see e.g., para. [0064]. The pores of the current collector are less than 0.5 mm or less, thus meso-porous, see e.g., para. [0067]. Nishimura teaches by using a pore size of less than 0.5 mm, it is possible to effectively collect electric power from an active material and furthermore it is possible to properly form a diffusion path of electrolytic ions. Thus, it would be obvious to one having ordinary skill in the art the current collector of Bai is porous and has the claimed meso-porous pore size to maintain the electron conductivity in a thickness direction, effectively collect electric power from an active material, and to properly form a diffusion path of electrolytic ions. The pore size of Nishimura overlaps with or lies inside the claimed range, or, in the alternative, is close to but does not overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05, I. The proportions of Nishimura are so close that prima facie one skilled in the art would have expected them to have the same properties. See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).
Bai teaches the intercalation electrode active material (i.e., high energy material 42) is a lithium metal oxide (e.g., LiCoO2, LiMn2O2, LixNiyOz, etc.. col. 2 lines 14-16). Bai does not teach the intercalation electrode active material is graphene wrapped LixV3O8. However, Liu (CN102074692) teaches in addition to LiCoO2, and LiNiO2, LiV3O8 is preferred for its high specific capacity, nontoxicity and cost (cheap). Since this material has a relatively low electronic conductivity, wrapping graphene on the material results in high conductivity, large specific capacity, and improved cycle performance. See e.g., paras. [0006], [0007], [0017], [0022], [0030]. It would be obvious to one having ordinary skill in the art the intercalation electrode active material is LixV3O8 because it offers high specific capacity, is nontoxic and cheap. It would be obvious to one having ordinary skill in the art the LixV3O8 is graphene wrapped to improve the materials conductivity, specific capacity and cycle performance.
Regarding Claim 2, as detailed under the rejection of claim 1, it would be obvious to one having ordinary skill in the art the current collector of Bai is comprised of at least two current collectors comprising a first current collector and a second current collector internally connected in parallel. The incorporation of two current collectors as suggested by Hisamitsu as the current collector of Bai results in the intercalation electrode active material coated on at least a surface of the first current collector and the intercalation-free electrode active material coated on at least a surface of the second current collector. In view of the foregoing, the intercalation-free electrode active material and the intercalation electrode active material form two separate discrete layers that are stacked together having one layer bonded to a surface of the at least two current collectors to form a laminated electrode (claim 2 option (b) is satisfied). As described under the 112(b) rejection of claim 2, claim 2 is interpreted such that the current collector, even though made of two current collectors, is considered a single current collector layer, hence the two discrete layers of active material (intercalation electrode active material and intercalation-free electrode active material) and the single current collector layer make up a three-layer electrode, thereby satisfying option (a) of the invention in claim 2. 
Regarding Claims 15 and 16, Bai discloses the intercalation-free electrode active material (i.e., high rate material) is an anode active material or a cathode active material, see e.g. col. 2 line 49 – col. 3 line 31, col. 4 lines 1-2 and example 3. 
Relevant to Claim 17, Bai discloses a super hybrid energy storage device comprising a hybrid electrode as a first electrode, a second electrode, a separator disposed between said first electrode and said second electrode, and electrolyte in ionic contact with said electrodes, see e.g. col. 2 lines 1-43, col. 4 lines 13-55, col. 5 line 43- col. 6 line 19, Fig. 8. 
Regarding Claim 18, Bai discloses the hybrid electrode may be an anode and hence the second electrode is therefore inherently a cathode, col. 5 lines 47- 65. The second electrode may be a hybrid electrode and formed of a porous cathode active material having a specific surface area no less than 100 m2/g in direct contact with the electrolyte, (i.e., porous metal oxide wire as taught by the combination of Bai, Zhamu, and Jiang, see e.g., rejection of Claim 1 above).
Regarding Claims 19 and 20, Bai discloses the hybrid electrode may be cathode thereby inherently making the second electrode an anode, col. 5 lines 47- 65. The second electrode has a current collector and an anode active material, see e.g. Fig. 8.
Regarding Claim 21, Bai discloses the energy storage device comprises the hybrid electrode in the first electrode (anode) and the hybrid electrode in the second electrode (cathode), see e.g. Fig. 8.
Regarding Claims 22 and 25, Bai discloses a super-hybrid energy storage device comprising a first hybrid electrode described in the rejection of claim 1 and a first anode having a first anode current collector and having a surface area to capture or store lithium thereon (i.e., a second hybrid electrode described in claim 1), see e.g., col. 5 lines 13-35, and 47-66. The second hybrid electrode (as defined in the rejection of claim 1) contains an anode active material having a specific surface area greater than 100 m2/g, i.e., intercalation-free electrode active material.
Regarding Claim 23, Bai discloses a super-hybrid energy storage device comprising the hybrid electrode as rejected in claim 1 as either an anode or a cathode, and a counter electrode, which is either a cathode if the hybrid electrode is an anode, or an anode if the hybrid electrode is a cathode; a separator separating the anode from the cathode; an electrolyte in ionic contact with all electrodes; and a lithium source disposed at an electrode (i.e. via the active material, e.g. LiCoO2), see e.g. col. 3 – col. 4 and col. 5 – col. 6.
Regarding Claim 27, Bai was modified by Choi and Nishimura to teach the porous current collectors under the rejection of claim 1. Choi teaches a porous current collector comprising a conductive polymer nanofiber mat or paper which offers a three dimensional network structure, high electrical conductivity, and easily allows electrolyte penetration, lines 164-208, 266-276. It would be obvious to one having ordinary skill in the art the porous current collector is a conductive polymer nanofiber mat or paper because it offers a three dimensional network structure, high electrical conductivity, and easily allows electrolyte penetration,
Relevant to Claims 1, 18-21, 29 and 31, the following limitations are considered a property/function and/or the manner by which the apparatus operates:
Claim 1:
wherein the electrochemical super-hybrid energy storage device has an open circuit voltage of greater than 0.6 volts”;
Claims 18-21: 
“said device operates on an exchange of lithium ions between a surface and/or interior of an anode active material and a surface of said cathode active material; said hybrid electrode is a cathode”; 
said device operates on an exchange of lithium ions between a surface and/or interior of a cathode active material and a surface of said anode”; 
“said device operates on an exchange of lithium ions between a surface and/or interior of a cathode active material and a surface of said anode current collector or a surface or interior of said anode active material”; 
“said device operates on an exchange of lithium ions between a surface and/or interior of a cathode active material and a surface and/or interior of an anode active material”;
Claim 29:
“a charge or discharge operation of said device involves both lithium intercalation and lithium deposition on an electrode surface simultaneously in said hybrid electrode during said charge operation or said discharge operation”;
Claim 31:
“an operation of said device involves an exchange of a second amount of lithium ions between a cathode and an anode and said second amount of lithium is greater than said first amount”.
 The above quoted claim recitations of claims 1, 18-21, 29 and 31 are considered a property/function and/or manner of operation. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The courts have held that functional “wherein” statements do not define any structure, and accordingly cannot serve to distinguish over the prior art.  See In re Mason, 114 USPQ 127, 44 CCPA 937 (1957); MPEP 2016, Section II-C.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). Furthermore, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Thus, as the claims are directed to an apparatus, the claim language which is directed to the manner of operating the apparatus and which does not provide structural limitations will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim. Additionally, please note that the courts have held that "a compound and all its properties are mutually inseparable", In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that "products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.", In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Thus, cited prior art teaches all of the positively recited structural features of the apparatus. The otherwise quoted claim language above is directed to the property/function and/or the manner of operating the apparatus which does not provide structural limitations and will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim.  
Regarding Claims 30 and 33, Bai discloses the electrolyte comprises, a liquid organic solvent, liquid electrolyte, or a gel electrolyte. The electrolyte is lithium salt-doped ionic liquid or li-salt electrolytes, thus, discloses a first lithium amount, see e.g. col. 2, col. 5 line1 – col. 6 lines 19 and Examples 1-9.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai, Zhamu, Jiang, Aida, Hisamitus, Choi, Nishimura, Liu, Xiao, and Zhang, in view of Kumagai et al. (JPH10106560), hereinafter Kumagai.
Regarding Claims 8-10, Bai does not teach the specific surface area (SSA) of the LiV3O8 active material is less than 100 m2/g (or less than 50 m2/g). However, Kumagai utilizes LiV3O8 as an electrode active material and controls the SSA. Materials with a specific surface area of 10-18 m2/g results in a high discharge capacity (285 mAh/g) and excellent repetitive characteristics; the good characteristics are due to rapid diffusion of lithium into the layer structure with large specific surface area and large lattice constant, paras. [0010], [0014], [0032], [0039], [0043]-[0044]. It would be obvious to one having ordinary skill in the art the surface area is less than 100 m2/g (or less than 50 m2/g) because such values have been shown to result in electrodes with desirable battery characteristics.
Regarding Claims 9-10, the intercalation-free electrode active material having high specific surface area was addressed under the rejection of claim 1. In short, higher SSA for the metal oxide material of Bai would be desirable with the expectation of improved capacitance from the increased electroactive reaction sites (see rejection of claim 1 for more details). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Claims 8-10, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai, Zhamu, Jiang, Aida, Hisamitus, Choi, Nishimura, Liu, Xiao, and Zhang, in view of Kitao et al. (US 2007/0072081), hereinafter Kitao.
Regarding Claims 8, 13 and 14, Bai does not teach the specific surface area (SSA) of the LiV3O8 active material is less than 100 m2/g or the size of the particles. However, Kitao discloses electrode active materials such as LiV3O8 have a particle size of 0.1 µm (i.e., 100 nm, hence nano-scaled) and a SSA between 0.1m2/g to 20 m2/g to minimize the resistance of the active materials and to ensure uniform dispersion of the active material with the conductive agent, see e.g., paras. [0019]-[0021]. In view of the foregoing, it would be obvious to one having ordinary skill in the art to ensure the active material is nano-scaled and an SSA of the LiV3O8 less than 100 m2/g.
Regarding Claims 9 and 10, as detailed above in the rejections of claims 1, 8, 13, and 14, Bai was modified to teach the SSA of the intercalation electrode active material (i.e., LiV3O8) is less than 100 m2/g (i.e., 0.1 m2/g to 20 m2/g); the intercalation-free electrode active material having high specific surface area was addressed under the rejection of claim 1. In short, higher SSA for the metal oxide material of Bai would be desirable with the expectation of improved capacitance from the increased electroactive reaction sites (see rejection of claim 1 for more details). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Claims 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai, Zhamu, Jiang, Aida, Hisamitus, Choi, Nishimura, Liu, Xiao, and Zhang in view of Kumar et al. (US 2009/0305131), hereinafter Kumar.
Regarding Claims 24 and 26, Bai does not disclose a second anode current collector; that the first anode current collector and said second anode current collector are connected to an anode terminal; or said first cathode current collector and said second cathode current collector are connected to a cathode terminal. However, it is common place in the field of battery construction to connect electrodes in parallel to increase current as disclosed by Kumar, see e.g. para. [0046]. Therefore, it would be obvious to one skilled in the art to connect multiple anode current collectors, i.e. for example, the current collectors (electrodes) pictured in Figs. 2, 4, and 5, to improve capacity.

Claims 31 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai, Zhamu, Jiang, Aida, Hisamitus, Choi, Nishimura, Liu, Xiao, and Zhang in view of Ando et al. (US 2009/0029257, of record), hereinafter Ando. 
Relevant to Claim 31, Bai does not teach the limitation “an operation of said device involves an exchange of a second amount of lithium ions between a cathode and an anode, and said second amount of lithium is greater than said first amount”; however, as detailed earlier, the limitation is a function/property and/or the manner by which the apparatus operates. Thus, the claimed apparatus does not differentiate from the prior art, because the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). See the earlier rejection for more details.
Nonetheless, Ando discloses a first amount of lithium ions in the electrolyte at a concentration of (0.5 to 1.5) mol/l, see e.g. para. [0068]. Ando discloses wherein an operation of said device involves an exchange of a second amount of lithium ions between a cathode and anode, see e.g. para. [0053], via through-holes. The second amount of lithium ions comes from metal lithium, where an entire amount of lithium metal is used to lithium dope the electrode. This second amount of lithium ions comes from pure lithium metal and is not diluted (like the electrolyte); therefore, the amount of second amount of lithium is greater than first amount. A prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02). Therefore, Bai teaches the claimed structure of the device and anticipates the claim because the process occurs during normal operation.
Relevant to Claims 34-36, Bai does not explicitly mention connecting the super hybrid energy storage device to another super-hybrid cell in parallel or series, thus does not teach the connection of the respective cathodes and anode. However, Bai does mention combining an electrochemical capacitor in parallel with a battery to meet the peak power requirements of pulsed power applications, see e.g. col. 1 lines 28-31. Further, Ando describes one method of enhancing output (to achieve satisfactory energy density and output density) is by combining a lithium ion battery and a capacitor in parallel, see e.g. para. [0007]-[0008]; and Ando also teaches  the internal connection of anodes in parallel and cathodes in parallel, see e.g. para. [0046]. Therefore, it would be obvious to one skilled in the art to combine the hybrid electrode of Bai in parallel with another super-hybrid cell (or other battery) as taught by Ando to enhance output density.  Although series circuits are not mentioned, combining electrodes in series allows one to achieve a higher working voltage. Therefore, it would be obvious to one skilled in the art to combine the hybrid electrode of Bai in series with a lithium ion battery increase working voltage. Further, combining electrodes in series allows one to achieve a higher working voltage. Therefore, it would be obvious to one skilled in the art to combine the hybrid electrodes of Bai in series to increase working voltage. Lastly, it would be obvious to one skilled in the art to connect individual battery cells (in series or parallel) as a pack wherein the electrolyte of one cell is not in fluid communication with the another cell because such a configuration allows the end user to replace defective cells without disturbing the inner components of other cells, thereby improving maintenance efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729